DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 1/2/2020.
Claim interpretation is made for claims 1, 9 and 15.
Claim(s) 1-20 are rejected under 35 U.S.C. 101.
Claim 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite.
Claims 1, 9 , 15, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al.
Claims 2, 10, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al , in view of Wiley Periodicals article “CAD-Based Automated Robot Programming in Adhesive Spray Systems for Shoe Outsoles and Uppers” by J.Y. Kim.
Claims 3, 4, 8, 11, 12, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al., in view of GB 699299 by Thomas Gimson Husbands.
Claims 5-7 and 13-14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  , in view of Husbands, and in view of US PGPUB No. 20020063744 by Stephens, Ronald D Jr.
This action is made Non-Final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bite line component” and “a three dimensional scanning component” in claim 1. Specifically “a bite line component” appears to have support in specification [0063] and “a three dimensional scanning component” appears to have support in specification [0066]-[0068].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 discloses computer device to “generate a tool path useable for processing the first shoe part, the tool path generated to be contained within an area bounded by the bite line”. However the tool path is simply bounded by bite line and not by the surface map generated based on the combined bite line and three-dimensional profile data as generated in the previous step. The claim is interpreted for the purposes of prior art rejection as generate a tool path… based on the a surface map or combined bite line and three-dimensional profile data.
Claims 9 and 15 suffer similar lack of clarity and are interpreted likewise.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 discloses a system under step 1.  Claim(s) 1 is also directed to a mental process of combining data gathered from two different sources.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of bite line component, three-dimensional scanning component and a computing device which are recited at a high level of generality, provide conventional data gathering and computer functions that do not add meaningful limits to practicing the abstract idea.
(Step 2A): Step 2A prong 1: Claim 1 recites, in part, “…combine the bite line data and the three-dimensional profile data to generate a surface map of the portion of the first shoe part that is to be covered by the second shoe part…”. Under the broadest reasonable interpretation, these limitations are steps that cover (mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper; Mathematical Concepts) but for the recitation of a generic computing device component. Specifically, this is a mental process/evaluation to combine data from two sources (viz. bite line data and the three-dimensional profile data), to generate a data plot (surface map). If a claim, under its broadest reasonable interpretation, covers a (mental process, mathematical concept) but for the recitation of generic computer Step 2A prong 1.
As for Step 2A prong 2, the judicial exception is not integrated into a practical application as the combined data is not used to generate the tool path or improve on the tool path. The subsequent limitation “generate a tool path useable for processing the first shoe part, the tool path generated to be contained within an area bounded by the bite line” and not bounded by combined surface map as generated in the previous step. 
Further, In particular, the claim(s) only recites the additional elements of bite line component, three-dimensional scanning component and a computing device. The computer is recited at a high-level of generality and amounts to no more than merely collect data and instructions to apply the exception using a generic computing device component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  In addition, the recitation of mechanical components (bite line component, three-dimensional scanning component) amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)).  
(Step 2B): The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above, the data gathering components/steps selecting a particular data source or type of data to be manipulated, as detailed in MPEP 2106.05(g) and amount to insignificant extra-solution activity. Further the component/step of generating tool path adds insignificant application of the bite line data (not surface map) also covered under MPEP 2106.05(g), mere instructions to apply the an exception (apply bite line data to generate tool path) as in MPEP 2106.05(f) using generic computing element, and a field of use or technological environment in which to apply a judicial exception (tool path following bite line data previously gathered), which does not provide an inventive concept (See MPEP 2106.05(h)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and therefore is not patent eligible.
Claims 2, 10 & 16 further discloses an adhesive application adding to a field of use under MPEP 2106.05(h). 
Claim 3-7, 11-14 and 17-19 further discloses data collection/gathering aspect of the bite line data under MPEP 2106.05(g) as extra solution activity and does not add to or improve the technological field of tool path generation.
Claim 8 & 20 further discloses various application adding to a field of use under MPEP 2106.05(h). 
Claim 9 & 15 is a method claim (meeting step 1), reciting similar limitations as system claim 1 and is therefore rejected with similar rationale. Claim 9 additionally does not recite any additional element and additional steps amount to generally data gathering steps (extra solution activity) and field of use. The step of combining is the abstract idea/ mental process step as indicated in claim 1 rejected above. Claim 15 claims the utilizing step which is also mental process which in addition to limitation in claim 9 interpolates and/or extrapolates the gathered data generically.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation:
“…
combine the bite line data and the three-dimensional profile data to generate a surface map of the portion of the first shoe part that is to be covered by the second shoe part, and 
generate a tool path useable for processing the first shoe part, the tool path generated to be contained within an area bounded by the bite line”


The claim seems to be missing the link between the combining step and generating step as the result of the combing step (the surface map) is never used in the generating step. Further, it is unclear if the “the bite line [data]” is the simply the data that is gathered by the bite line component that is used in the generating step or 
Claim 9 and 15 recite similar limitations and are rejected with similar rationale as not clarifying issue above. Respective dependent claims do not cure this deficiency and are rejected likewise. 
Claim 2 discloses “an adhesive application system that is adapted to apply adhesive to the first shoe part using the generated tool path” --- its unclear how the system is adapted to (being a relative term without clear definition) apply adhesive to the first shoe part using the generated tool path and how this further narrows the system limitation other than simply applying tool path to be used by adhesive application system. 
Claim 3 discloses “the bite line component is adapted to identify the bite line as marked with physical indicia formed from a conditionally visible marking agent.” Here it is also unclear how the bite line component is adapted to achieve the function intended without any specific structural difference claimed to further limit the claim. The term “adapted to” is a relative term of degree and does not disclose how the system is adapted, with its metes and bounds, to further limit the claim. If applicant believes a claim interpretation under 35 USC 112(f)/6th applies here then applicant is requested to provide support in specification, clarifying the record. 
Respective dependent claims 2-8, 10-14 and 16-20 do not cure the deficiency of the parent claims 1, 9 and 15 and are rejected for inheriting the deficiency.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9 , 15, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al.
Regarding Claim 1 & 9
Hu teaches a system and a method for generating a tool path used for processing a partially assembled article of footwear (Hu: Fig.1 system showing structured light vision system with partially assembled shoe to generate roughing path of abrasive tool - Introduction and section 2) , the system comprising: a bite line component  (Hu : Section 2 “…The developed structured light scanning system, shown in Fig. 1, consists of an analogue camera, a laser line generator, and a linear slide driven by a stepper motor providing the scanning motion for the camera and laser. The shoe to be scanned is clamped pneumatically onto a rotary table,…” showing the bite line components) configured to collect bite line data representing a location of a bite line formed between a first shoe part and a second shoe part upon assembly of the first shoe part and the second shoe part (Hu: Section 4 sole edge as bite line detected using the components disclosed in section 2 to 
    PNG
    media_image1.png
    381
    626
    media_image1.png
    Greyscale
);
a three-dimensional scanning component (Hu : Section 2, Fig1-2 showing analogue camera, a laser line generator, and a linear slide driven by a stepper motor providing the scanning motion for the camera and laser) configured to collect three-dimensional profile data for at least part of a portion of the first shoe part that is to be covered by the second shoe part upon assembly of the first shoe part and the second shoe part (Hu: Section 2-3 and Fig.4

    PNG
    media_image2.png
    618
    589
    media_image2.png
    Greyscale
); 
and a computing device configured to: combine the bite line data and the three-dimensional profile data to generate a surface map of the portion of the first shoe part that is to be covered by the second shoe part (Hu: Section 2-3 showing gathering 3D profile data, Section 4 about gathering bite line data and combining the scanned data with the bite line data; Section 5 specifically showing the interpolation of the two data to generate the surface map as shown in Fig.8

    PNG
    media_image3.png
    197
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    620
    media_image4.png
    Greyscale
), and generate a tool path useable for processing the first shoe part, the tool path generated to be contained within an area bounded by the bite line (Hu: Section 5 with reference to Fig.8 showing a roughing path followed by robotic manipulator (tooth path) using the 3D surface map as shown in Fig.8 (See in reference to specification Fig.14 showing the surface map)) .
Regarding Claim 15
Claim 15 recites a method claim like claim 9 and is rejected in most part with similar rationale as above. Claim 15 also recites utilizing the bite line data and the three-dimensional profile data in combination to generate a surface map of the portion of the first shoe part that is to be covered by the second shoe part(Hu: Section 2-3 showing gathering 3D profile data, Section 4 about gathering bite line data and combining the scanned data with the bite line data; Section 5 specifically 

    PNG
    media_image3.png
    197
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    620
    media_image4.png
    Greyscale
), wherein supplemental three-dimensional profile data is interpolated and/or extrapolated from the combination of the bite line data and the three-dimensional profile data and used to generate the surface map  (Hu: Section 4 
Regarding Claim 19
Hu teaches further comprising applying a manufacturing process to the first shoe part using the generated tool path (Hu: Section 6).
Regarding Claim 20
Hu teaches wherein the manufacturing process comprises at least one of: adhesive application, stitching, buffing, cutting, painting, scoring, and marking (Hu: Introduction-scoring as roughing of shoe upper).
---- This page is left blank after this line ----




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 10, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al , in view of Wiley Periodicals article “CAD-Based Automated Robot Programming in Adhesive Spray Systems for Shoe Outsoles and Uppers” by J.Y. Kim.
Regarding Claims 2, 10 & 16
Teachings of Hu are shown in the parent claim 1. Hu mentions use in adhesive application (Hu: Section 4) and roughing tool (Hu: Introduction & Section 5) with boundary in Fig.8 are precursor to adhesive application
Hu does not specifically teach using an adhesive application system that is adapted to apply adhesive to the first shoe part using the generated tool path.
Kim teaches an adhesive application system that is adapted to apply adhesive to the first shoe part using the generated tool path (Kim: Pg. 629-631 Section 4 “…A robot path for adhesive application is generated on the basis of the file...”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kim to Hu. The motivation to combine would have been that Kim provides use of the tool path with details of profiling line and advantage of automatic resizing (Kim: Section 4.2) and reduced adhesive usage using the robotic spray using the tool path (Kim Section 6 Table 1) complementing Hu which automatically generates the tool path. 
Regarding Claim 18
Teachings of Hu is shown in the parent claim 15. Hu teaches 3D trajectory and # representation of upper and sole using 3D NURBS (NURBS curves are commonly used in computer-aided design (CAD) in Section 5) comprising the sole edge (bite line) shown in Fig.8.
HU does not wherein the bite line is identified using a digital stylus.
Kim teaches identifying the bite line is identified using a digital stylus as using pointing device to identify the profiling line (bite line) (Kim: Pg. 628 Section 3

    PNG
    media_image5.png
    436
    488
    media_image5.png
    Greyscale
.

    PNG
    media_image3.png
    197
    598
    media_image3.png
    Greyscale
The motivation to combine would have been that Kim and Hu are analogous art in the field of CAD based profiling line design in 3D so that tool path can be generated for application in Shoe manufacturing (Kim: See Fig.5 in view Hu Fig. 8 both showing profiling line in 3D show upper)
Kim Fig.5:

    PNG
    media_image6.png
    550
    676
    media_image6.png
    Greyscale


 
    PNG
    media_image4.png
    404
    620
    media_image4.png
    Greyscale



Claims 3, 4, 8, 11, 12, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ScienceDirect article “Computer vision for shoe upper profile measurement via upper and sole conformal matching” by Zhongxu Hu et al., in view of GB 699299 by Thomas Gimson Husbands.
Regarding Claims 3, 11 & 17
Hu teaches wherein the bite line component is adapted to identify the bite line using the structured light and camera (Hu: Section 2; Fig.1; Section 4 bit line as sole edge).
Hu does not teach use of bite line as marked with physical indicia formed from a conditionally visible marking agent.
Husbands teaches marking on the shoe parts marked with physical indicia formed from a conditionally visible marking agent (Husbands: Claim 1).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Husbands to Hu. The motivation to combine would have been that Husbands teaches that such conditionally visible marking do not ruin the shoe and still provide reference to further work the shoe components like upper (Husbands: Pg.2 Col.2 Lines 65-75, Pg. 1 Lines 32-69), thereby would be reasonable to mark the either of upper or sole with such markings to be conditionally visible for tool path generation tool to see it and generate tool path while remaining visibly indiscernible to naked eye even when exposed. 

Regarding Claims 4 & 12
Husbands teaches wherein the conditionally visible marking agent is one of a marking agent responsive to the Ultraviolet light spectrum and a marking agent responsive to the Infrared light spectrum (Husbands: Claim 1).
Regarding Claim 8
Hu teaches further comprising a processing tool adapted to apply a manufacturing process to the first shoe part using the generated tool path, the manufacturing process comprising at least one of: adhesive application, stitching, buffing, cutting, painting, scoring, and marking (Hu: Introduction - using the processing tool to score/rough the upper of the shoe utilizing the tool path).
---- This page is left blank after this line ----




Claims 5-7 and 13-14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Hu et al., in view of Husbands, and in view of US PGPUB No. 20020063744 by Stephens, Ronald D Jr.
Regarding Claims 5 & 13
Teachings of Hu and Husbands I shown in claim 3. Husbands teaches use of invisible (UV responsive ink) however does not teach a vision system system that renders the conditionally visible marking agent visible.
Stephens teaches further comprising a vision system that renders the conditionally visible marking agent visible (Stephens: Fig.1 elements 70, 72, 80, 82, 82A-80A show in [0033] “…the camera 72 has sensitivity to the UV emissions from the UV dye in the ink forming the identification pattern, and captures an electronic image of the identification pattern in response to the emissions from the UV dye…”, [0006] “A document printing and verification system is described. The system includes a printing apparatus for printing an image on a print medium, and an inkjet printer apparatus for printing an invisible identification pattern on the print medium which is invisible to the unaided eye under natural illumination. A scanner apparatus is positioned for producing an image of the identification image for verification use. The scanner apparatus includes a light source for illuminating an imaging zone with light including nonvisible energy components and a camera sensitive to nonvisible light from the print medium to form an image of the nonvisible identification image.”).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of 
Regarding Claims 6 & 14
Hu teaches further comprising a movement mechanism that moves the vision system around the first shoe part while the vision system records a plurality of images of the first shoe part (Hu: Section 2, Fig.1-2 showing the rotary table and linear slide in Fig.1).
Regarding Claim 71
Hu teaches wherein the movement mechanism: rotates the vision system in a substantially circular fashion around at least a portion of the first shoe part, or rotates the vision system in a substantially elliptical fashion around at least a portion of the first shoe part (Hu: Section 2-3 use of rotary table and using the coordinate system to generate 3D shoe data).
---- This page is left blank after this line ----
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Relevant Prior Art
Yuzhen Jin et al, "Detection of 3D Curve for Shoe Sole Spraying Based on Laser Triangulation Measurement", August 2009, IEEE, International Conference on Automation and Logistics Shenyang, China, Pgs. 865-868 (Year: 2009) may be used in future as relevant prior art as it teaches “The rotation mechanism can rotate the work tool about two axes separately so as to make the spraying or grinding tools be in the right orientation.” (Pg.866 Col.1 Lines 3-5)
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, February 19, 2021


	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yuzhen Jin et al, "Detection of 3D Curve for Shoe Sole Spraying Based on Laser Triangulation Measurement", August 2009, IEEE, International Conference on Automation and Logistics Shenyang, China, Pgs. 865-868 (Year: 2009) may be used in future as relevant prior art as it teaches “The rotation mechanism can rotate the work tool about two axes separately so as to make the spraying or grinding tools be in the right orientation.” (Pg.866 Col.1 Lines 3-5)